             Case 2:18-cr-00018-MCE Document 42 Filed 02/23/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VERONICA M.A. ALEGRÍA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00018-MCE

11                               Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                        IN GOVERNMENT’S NOTICE
12                         v.

13   MARQUESE ROBERTS,

14                               Defendant.

15

16

17

18

19         Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

20 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

21 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Marquese

22 Roberts, and the Government’s Request to Seal shall be SEALED until further order of this Court.

23         It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant.

25 ///

26 ///

27 ///

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN           1
30    GOVERNMENT’S NOTICE
              Case 2:18-cr-00018-MCE Document 42 Filed 02/23/21 Page 2 of 2

 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

 4 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

 5 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 6 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 7 adequately protect the compelling interests identified by the government.

 8          IT IS SO ORDERED.

 9 Dated: February 23, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
30    GOVERNMENT’S NOTICE
